PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ivanov et al.
Application No. 16/472,209
Filed: June 21, 2019
For: MULTI-FUNCTIONAL THERAPEUTIC HOSPITAL BED CONVERTIBLE INTO A STANDING AID
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed November 15, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 02, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 03, 2020.  A Notice of Abandonment was mailed April 13, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  


The present petition lacks item(s) (1).

As to item (1)

The corrected drawings submitted with the amendment on November 19, 2021, does not comply with 37 CFR 1.121(d) as required by the non final Office action.  In this regard, petitioner has failed to properly label the drawings as “Replacement Sheet”.  Therefore, the corrected drawings cannot be accepted at this time. Petitioner attention is directed to 37 CFR1.121(d) which states:

(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.

For this reason, the present petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-4584.  





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 http://portal.uspto.gov/. (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).